Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.  Currently claims 1-18 are pending and claims 1-9, 11 are currently amended. 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13, “straight line” should be --straight lines--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, that “a number of the contact processing cutting modules is equal to a least common multiple of a product of the contact cut time and the non-contact cut time divided by the contact cut time, 
wherein a number of the non-contact processing cutting modules is equal to the least common multiple of the product of the contact cut time and the non-contact cut time divided by the non-contact cut time, 
and wherein the least common multiple of the product of the contact cut time and the non-contact contact time is that for which the number of the contact processing cutting modules and the number of the non-contact processing cutting modules are whole numbers”.
It is understood that the number of contact and non-contact cutting modules must be a whole number, as one cannot have 40% (etc) of a cutting module.  However, there is a missing relationship between the least common multiple of a product of the contact cut time and the non-contact cut time divided by the contact cut time and the a rounding of the least common multiple to be a whole number. There is no express stating that there is a rounding of the relationship to a whole number, and then does the number round up, round down, what the relationship?
If the number of contact modules comes out of 2.5, 2.1, 7.6 etc, these would not whole numbers, of which the cutting modules could be formed.  Does the Applicant’s 
Also, if the number of cuts or complexity of cuts being performed by each cutter changes, wouldn’t that change the relationship between the cutting speed of the non-contact and contact cutting modules? Would the relationship of the number of cutters the time still hold true?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adami (U.S. Patent 5,951,454).  Adami discloses a device to process a substrate comprising:
a contact processing cutting module (31) to nonscorably cut the substrate to shape the substrate by cutting through the substrate completely along a plurality of straight lines (e.g. lines 1,2,3/1’,2’,3’; fig. 7) in a contact manner (via knives 35/37); 
	a non-contact processing cutting module (water nozzles 63 and/or 73) to nonscorably cut the substrate to shape the substrate by cutting through the substrate completely along a plurality of curved lines (e.g. curvilinear cuts 4/6 and/or 8) in a non-
displace the contact processing cutting module relative (31/33) to the substrate to just cut the straight lines (e.g. lines 1,2,3/1’,2’,3’; fig. 7) and not the curved lines, 
displace the non-contact processing cutting module (nozzles 63/73) relative to the substrate to cut just the curved lines (4/6/8) and not the straight line.
	In regards to claim 2, Adami discloses a processing surface (e.g. guide plate 57) to support the substrate; a pair of rails (e.g. for supporting wheels 40) along a first axis and between which the processing surface is supported; a first holding unit (13b) for holding and moving the contact processing cutting module (33/33) at a distance from a surface of the substrate; and a second holding unit (carriage 45) for holding and moving the non-contact processing cutting module (63/73) at a distance from a surface of the substrate. 
	In regards to claim 3, Adami discloses wherein each of the first and second holding units (13b and carriage 45) comprises: a bridge (13b and rails 47/49) movably disposed on the rails (via wheels 40) to move along the first axis; and a slider (positioning means 27 and slide 65) movably disposed on the bridge (13b and rails 47/49) to move along a second axis perpendicular to the first axis for holding the respective processing cutting module. 
	In regards to claim 4, Adami discloses wherein the holding units (13b and 45)are adjustable to increase or decrease the distance between the processing cutting modules and the substrate respectively (13B “to a non-working position” col. 6, lines18-21; 63: “lowered into position 63X; col. 6, lines 24-28).

	In regards to claim 6, Adami discloses wherein the contact processing cutting module (31) is a first contact processing cutting module to cut the straight lines along just the first axis (slit) , the device further comprising a second contact cutting module (11) to cut the straight lines along just the second axis (cross-cut). 
	In regards to claim 8, Adami discloses wherein the substrate comprises at least a sheet of paper (web N; workpiece isn’t claimed subject matter of apparatus claim), the contact processing cutting module (13B) comprises a wheel type cutter (33), and the non-contact processing cutting module compriess a liquid cutter (63/73 water nozzles).
	In regards to claim 9, Adami discloses a substrate hybrid processing system comprising a platform (e.g. guide plate 57) to support the substrate; 
a contact processing cutter (13b), displaceable above the platform (e.g. wheels 40/ positioning means 27), and displaced to nonscorably cut the substrate to shape the substrate by cutting through the substrate completely along just a plurality of straight lines (e.g. 1, 2, 3) and not curved lines in a contact manner; 
and a non-contact processing cutter (nozzles 63/73), displaceable above the platform (rails 47/49) and arranged in parallel to the contact substrate processing cutter and displaced to nonscorably cut the substrate to shape the substrate by cutting through the substrate completely along just the curved lines (curvilinear lines 4/6) and not the straight lines.

providing a contact cutter (13b) above a first portion of the substrate to nonscorably cut the substrate to shape the substrate by cutting through the substrate completely along a plurality of straight lines (e.g. lines 1,2,3/1’,2’,3’; fig. 7) in a contact manner (via knives 35/37); 
providing a non-contact cutter (63/73)above a second portion of the substrate to non-scorably cut the substrate to shape the substrate by cutting through the substrate completely along a curved lines (e.g. curvilinear cuts 4/6 and/or 8) in a non-contact manner;
identifying the straight lines (1, 2, 3; col.5, lines 39-60) to cut on the substrate; identifying the curved lines (4,6, 8; col. 6, lines 18-51) to cut on the substrate; 
relatively displacing the contact cutter with respect to the processing surface to cut the substrate along just the identified straight lines and not the identified curved lines (1, 2, 3; col.5, lines 39-60);
relatively displacing the non-contact cutter (63/73) with respect to the processing surface to cut the substrate along just the identified curved lines (4/6/8) and not the identified curved lines (1,2,3; col. 6, lines 18-51).
In regards to claim 12, Adami discloses displacing the contact cutter (35) is performed in parallel to displacing the non-contact cutter 63/73; both are movable from side to side across the web and into and out of engagement with the web from a vertical position).

In regards to claim 14, Adami discloses wherein relatively displacing the contact cutter and/or the non-contact cutter comprises relatively displacing in two directions (both are movable from side to side across the web and into and out of engagement with the web from a vertical position).
In regards to claim 15, Adami discloses comprising relatively displacing a plurality of contact cutters (35, 35) and/or a plurality of non-contact cutters (63/73.)
	In regards to claim 16, Adami discloses wherein the contact processing cutting module (13B “to a non-working position” col. 6, lines18-21) and the noncontact cutting module (63/73: “lowered into position 63X; col. 6, lines 24-28) are independently moveable perpendicular to a feed direction of the substrate.  
In regards to claim 17, Adami discloses wherein the contact processing cutting module (13B “to a non-working position” col. 6, lines18-21) and the noncontact cutting module (63/73: “lowered into position 63X; col. 6, lines 24-28) are independently moveable perpendicular to a feed direction of the substrate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adami (U.S. Patent 5,951,454).  In regards to claim 7, as best understood, Adami discloses a contact processing module (13B) and a non-contact processing module (63/73). Adami does not disclose the relationship between the cutting time of the first contact and the first non-contact processing module such it is not clear if the one contact processing module is equal to a to a least common multiple of a product of the contact cut time and the non-contact cut time divided by the contact time and the one non-contact processing module is First named inventor: Alex VeisPage 4 Serial no. 15/915,833equal to the least common multiple of the product of the contact cut time and the non-contact cut time divided by the non-contact cut time.  However, the difference between the claimed invention would be the speeding up or slowing down of the two processing modules so that they ran at the same cutting time, such that there was a constant feedthrough.  It would have been obvious to one having ordinary skill in the art to have matched the time of cutting of the contact processing module and the non-contact processing module, if not already set, thus the LCM/ K and the LMC/N would be equal to 1, and the work piece would travel at a constant feed. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adami (U.S. Patent 5,951,454) in view of Petterson (U.S. Publication 2004/082453).  Adami discloses the claimed invention except wherein the platform comprises a mechanical belt to displace the substrate below the processing cutters.  Attention is directed to the Petterson sheet processing device that also slits moving webs.  Petterson discloses the use of rollers to aid in guiding the web through the cutting zone.  The rollers are turned . 
Filed 03/08/2018
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA M LEE/Primary Examiner, Art Unit 3724